 Case 3:20-cv-12351-RHC-RSW ECF No. 1 filed 08/28/20      PageID.1    Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

BRYAN S. FERGUSON,

                  Plaintiff                Case No.

v.                                         HONORABLE:

LOUIS DEJOY, POSTMASTER GENERAL,
UNITED STATES POSTAL SERVICE,

                  Defendant.

ALSPECTOR SOSIN & NOVECK, PLLC
ROBERT M. SOSIN (P35414)
DANIEL NOVECK (P28087)
Attorneys for Plaintiff
30100 Telegraph Road, Suite 360
Bingham Farms, MI 48025-5804
(248) 642-3200
robert@asnlaw.com
daniel@asnlaw.com


             COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the above-named Plaintiff, BRYAN FERGUSON

(“Plaintiff”), by his attorneys, ALSPECTOR SOSIN & NOVECK, PLLC, and for

his Complaint against the above-named Defendant, states as follows:
 Case 3:20-cv-12351-RHC-RSW ECF No. 1 filed 08/28/20           PageID.2    Page 2 of 8




                                    COMPLAINT

    1. Plaintiff is, and at all times pertinent herein has been, a resident of the City

of Detroit, Wayne County, Michigan.

    2. Plaintiff is informed and believes and therefore avers that Defendant

LOUIS DEJOY, POSTMASTER GENERAL, is the appropriate party-defendant

for this Federal-employee lawsuit against the UNITED STATES POSTAL

SERVICE (hereafter alternately “Defendant” or the “Agency”), including pursuant

to the Agency’s August 10, 2020 “Notice of Final Action.”

    3. Plaintiff is, and at all times pertinent herein has been, employed by

Defendant at its Livonia facility as an automotive lead mechanic.

    4. This is an action to enforce civil rights, pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 USC §2000e, et seq. (Title VII) and the

Elliott-Larsen Civil Rights Act, MCL 37.2101, et seq. (ELCRA), arising out of

Plaintiff’s employment relationship with Defendant.

    5. This Court has jurisdiction over the subject matter of this action pursuant to

42 USC §2000e-5 and 28 USC §1331 and §1343(4).

    6. Plaintiff began his employment with Defendant in about 1999 and

continues to be employed with Defendant through the date of this Complaint.

    7. Throughout the course of Plaintiff’s employment with Defendant, Plaintiff

performed his job duties in a capable and competent manner.


                                           2
 Case 3:20-cv-12351-RHC-RSW ECF No. 1 filed 08/28/20           PageID.3    Page 3 of 8




    8. In or about 2010, Plaintiff’s co-worker, Paul Guevara (“Guevara”), filed an

EEO claim for discrimination against Defendant.

    9. Defendant’s attorney asked Plaintiff to testify in the Guevara case, and

even threatened Plaintiff with adverse consequences if he did not testify.

 10. Plaintiff did in fact testify in the Guevara case, truthfully stating that he

knew of no discrimination against Guevara.

 11. Plaintiff is informed and believes and therefore avers that Guevara’s case

against Defendant ended unfavorably for Guevara.

 12. Also around 2010, Defendant’s attorney asked Plaintiff to testify in the EEO

claim for discrimination brought by Plaintiff’s co-worker, David Kea (“Kea”).

 13. Defendant’s attorney made threats against Plaintiff if he were not to testify.

 14. Plaintiff reluctantly agreed to testify in the Kea case and gave truthful

testimony against Kea’s claim.

 15.   Plaintiff is informed and believes and therefore avers that Kea’s case

against Defendant ended unfavorably for Kea.

 16. Shortly after the unfavorable conclusion of the Guevara case against

Defendant, Guevara began to threaten and harass Plaintiff, both verbally and

physically, calling him names, making derogatory statements about him,

challenging him to fight, even smashing into Plaintiff’s car with a postal truck.




                                           3
 Case 3:20-cv-12351-RHC-RSW ECF No. 1 filed 08/28/20         PageID.4   Page 4 of 8




 17. Guevara’s threats against and harassment of Plaintiff has continued

unfettered through the present.

 18. Shortly after the unfavorable conclusion of the Kea case against Defendant,

Kea began to threaten and harass Plaintiff, both verbally and physically, and

actually came to Plaintiff’s home for the purpose of intimidating and harassing

Plaintiff.

 19. Plaintiff faithfully reported to Defendant, both verbally and in writing, the

inappropriate actions of Guevara and Kea.

 20. Plaintiff repeatedly requested of Defendant to make Guevara and Kea stop

their threats to and harassment of Plaintiff, to discipline Guevara and Kea for such

inappropriate actions, and/or to transfer Guevara and Kea away from the Livonia

facility and away from Plaintiff.

 21. Despite Plaintiff’s repeated requests, Plaintiff is informed and believes and

therefore avers that Defendant did nothing to discourage the inappropriate actions

of Guevara, did not discipline Guevara, did not transfer Guevara away from

Plaintiff, and otherwise created and/or permitted a hostile work environment to

exist against Plaintiff.

 22. Despite Plaintiff’s repeated requests, Plaintiff is informed and believes and

therefore avers that Defendant did nothing to discourage the inappropriate actions




                                          4
 Case 3:20-cv-12351-RHC-RSW ECF No. 1 filed 08/28/20           PageID.5     Page 5 of 8




of Kea, did not transfer Kea away from Plaintiff, and otherwise created and/or

permitted a hostile work environment to exist against Plaintiff.

 23. Plaintiff’s testimony in the Guevara and Kea EEO cases against Defendant,

and Plaintiff’s complaints to Defendant about the inappropriate actions of Guevara

and Kea in retaliation for his testimony in their respective EEO cases, are

collectively hereafter referred to as Plaintiff’s “Protected Activities.”

 24. Since about 2015, Defendant has, through its agents, employees and

representatives, including supervisor Henry Battle, commenced a campaign of

harassment and mistreatment against Plaintiff, made the work environment

uncomfortable and hostile for Plaintiff, and otherwise treated Plaintiff as if he were

the problem instead of Guevara and Kea, all in retaliation for Plaintiff’s Protected

Activities.

 25. Defendant, through its agents, employees and representatives, including

Henry Battle, have since 2010 wrongfully and without justification retaliated

against Plaintiff for complaining about Guevara and Kea, all in retaliation for

Plaintiff’s Protected Activities.

 26. Such retaliation for Plaintiff’s Protected Activities violates both Title VII

and the ELCRA which prohibit retaliation for participating in an EEO process or

reasonably opposing conduct made unlawful by an EEO law.




                                           5
 Case 3:20-cv-12351-RHC-RSW ECF No. 1 filed 08/28/20           PageID.6    Page 6 of 8




 27. Defendant, through its agents, employees and representatives, including

Henry Battle, have since 2010 wrongfully and without justification allowed,

encouraged and/or condoned the abusive and harassing behavior of Guevara and

Kea toward Plaintiff, and otherwise have created and/or permitted a hostile work

environment to exist against Plaintiff.

 28. Plaintiff timely filed an EEO charge of retaliation with the Agency and the

Equal Employment Opportunity Commission (EEOC), and he commences this

lawsuit within ninety (90) days of receiving notice of his rights pursuant to the

Agency’s August 10, 2020 “Notice of Final Action.”

 29. At all times pertinent to this action, Defendant and its agents, servants and

employees owed Plaintiff the duty to observe the statutes of the United States and

the State of Michigan, including Title VII and ELCRA, all applicable local

ordinances, the common law and the contractual obligations and undertakings of

the parties, Plaintiff having fully performed all things by him to be performed.

 30. However, Defendant and its agents, servants and employees breached and

disregarded their duties owed to Plaintiff in various ways and manners including

but not limited to those set forth above, and by retaliating against Plaintiff for

complaining about Guevara and Kea; by refusing to stop Guevara and Kea from

harassing and mistreating Plaintiff; by making the work environment

uncomfortable and hostile for Plaintiff; by placing Plaintiff in physical danger by


                                           6
 Case 3:20-cv-12351-RHC-RSW ECF No. 1 filed 08/28/20            PageID.7    Page 7 of 8




forcing him to work with Guevara and Kea; by treating Plaintiff as if he were the

problem instead of Guevara and Kea; by treating Plaintiff differently (worse) than

similarly-situated employees who had not engaged in the Protected Activities; by

discriminating against Plaintiff with respect to his employment, terms of

employment, and conditions of employment because of his Protected Activities; by

harassing and treating Plaintiff unfairly because of his Protected Activities; and by

otherwise failing to adhere to Defendant’s legal and contractual duties owed to

Plaintiff.

 31. As a direct, natural and proximate result of the aforedescribed acts of

Defendant and its agents, servants and employees, Plaintiff was caused to suffer

serious injuries, losses and damages and likely will be caused to so suffer in the

future; and Plaintiff has suffered, and likely will suffer in the future, great

embarrassment, humiliation, mortification, mental anguish, mental and emotional

suffering, anxiety, worry and discomfort; and Plaintiff has been deprived of, and in

the future likely will be deprived of, many of the pleasures and comforts of life;

and Plaintiff has suffered loss and impairment of his reputation and he has suffered

loss of earnings and earning ability and capacity as a result of the wrongful acts

and omissions of Defendant herein, and he may so suffer such losses and

impairments in the future; and Plaintiff has expended and incurred, and in the

future likely will so expend and incur, substantial sums of money and time on


                                            7
 Case 3:20-cv-12351-RHC-RSW ECF No. 1 filed 08/28/20           PageID.8    Page 8 of 8




attorney fees and costs in an effort to enforce his rights pursuant to the Title VII

and/or ELCRA; and Plaintiff otherwise has suffered and likely will so suffer in the

future great injuries and damages as a result of such wrongful conduct by

Defendant herein.

      WHEREFORE, Plaintiff asks judgment against Defendant in a sum in

excess of $250,000.00 sufficient to compensate Plaintiff for his significant injuries

and damages, plus an award of interest, costs and attorney fees, and attorney fees

and costs pursuant to Title VII and/or ELCRA.

                                        Respectfully submitted,

                                        ALSPECTOR, SOSIN & NOVECK, PLLC
                                              /s/ Robert M. Sosin
                                        By: ___________________________
Dated: August 28, 2020                        ROBERT M. SOSIN P35414
                                              DANIEL NOVECK P28087
                                              Attorneys for Plaintiff


                           DEMAND FOR JURY TRIAL

      NOW COMES the above-named Plaintiff, by his attorneys, ALSPECTOR,

SOSIN & NOVECK, PLLC, and hereby demands a trial by jury in the above-

entitled action.

                                        Respectfully submitted,

                                        ALSPECTOR, SOSIN & NOVECK, PLLC
                                              /s/ Robert M. Sosin
                                        By: ___________________________
Dated: August 28, 2020                        ROBERT M. SOSIN P35414
                                              DANIEL NOVECK P28087
                                              Attorneys for Plaintiff

                                           8
